Fourth Court of Appeals
                                          San Antonio, Texas
                                                 February 3, 2021

                                              No. 04-20-00495-CV

                                  IN RE Alicia P. WILLEFORD, Relator

                                       Original Mandamus Proceeding 1

                                                     ORDER

        We conditionally grant a petition for writ of mandamus, and order the Honorable Richard
Edward Price to, within fifteen days of this order, vacate his September 4, 2020 “Order on Motion for
New Trial.” See TEX. R. APP. P. 52.8(c). The writ will issue only in the event we are informed Judge
Price has failed to comply with this order. Our October 7, 2020 stay is lifted.

         It is so ORDERED on February 3, 2021.


                                                                         _____________________________
                                                                         Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.

                                                                         _____________________________
                                                                         Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI11792, styled In the Marriage of Alicia P. Willeford and Jimmy D.
Willeford, and In the Interest of C.A.D.W., a Child, pending in the 408th Judicial District Court, Bexar County, Texas,
the Honorable Richard Edward Price sitting by assignment.